UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2012 (Unaudited) DWS Blue Chip Fund (Effective February 24, 2012 the Fund was acquired by DWS Core Equity Fund) Shares Value ($) Common Stocks 98.4% Consumer Discretionary 11.7% Auto Components 0.2% Goodyear Tire & Rubber Co.* (a) Lear Corp. Automobiles 1.0% General Motors Co.* (a) Hotels Restaurants & Leisure 1.2% Starbucks Corp. Wyndham Worldwide Corp. Household Durables 0.4% Garmin Ltd. (a) Whirlpool Corp. (a) Media 2.9% CBS Corp. "B" (a) Comcast Corp. "A" Discovery Communications, Inc. "A"* Gannett Co., Inc. Interpublic Group of Companies, Inc. McGraw-Hill Companies, Inc. (a) News Corp. "A" Omnicom Group, Inc. Time Warner, Inc. Viacom, Inc. "B" Multiline Retail 2.0% Dillard's, Inc. "A" (a) Macy's, Inc. Specialty Retail 2.6% Aaron's, Inc. (a) Best Buy Co., Inc. (a) Genesco, Inc.* Home Depot, Inc. Limited Brands, Inc. (a) Lowe's Companies, Inc. The Gap, Inc. TJX Companies, Inc. Textiles, Apparel & Luxury Goods 1.4% VF Corp. (a) Consumer Staples 9.0% Beverages 0.1% Anheuser-Busch InBev NV (ADR) Food & Staples Retailing 2.3% Costco Wholesale Corp. (a) CVS Caremark Corp. Whole Foods Market, Inc. Food Products 3.6% Archer-Daniels-Midland Co. Bunge Ltd. ConAgra Foods, Inc. Fresh Del Monte Produce, Inc. Kraft Foods, Inc. "A" Smithfield Foods, Inc.* Tyson Foods, Inc. "A" Household Products 0.4% Church & Dwight Co., Inc. Kimberly-Clark Corp. Personal Products 0.5% Herbalife Ltd. Nu Skin Enterprises, Inc. "A" (a) Tobacco 2.1% Philip Morris International, Inc. Energy 12.6% Energy Equipment & Services 1.7% Nabors Industries Ltd.* National Oilwell Varco, Inc. (a) Transocean Ltd. Oil, Gas & Consumable Fuels 10.9% Alpha Natural Resources, Inc.* Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. (a) CNOOC Ltd. (ADR) ConocoPhillips CVR Energy, Inc.* Denbury Resources, Inc.* Exxon Mobil Corp. Hess Corp. HollyFrontier Corp. Marathon Oil Corp. (a) Murphy Oil Corp. Occidental Petroleum Corp. Petroleo Brasileiro SA (ADR) Talisman Energy, Inc. Tesoro Corp.* (a) Valero Energy Corp. W&T Offshore, Inc. (a) Western Refining, Inc. Financials 14.4% Capital Markets 1.3% American Capital Ltd.* Bank of New York Mellon Corp. E*TRADE Financial Corp.* Northern Trust Corp. State Street Corp. Commercial Banks 2.6% Banco Santander Brasil SA (ADR) Bank of Montreal BB&T Corp. (a) Comerica, Inc. KeyCorp Regions Financial Corp. SunTrust Banks, Inc. Zions Bancorp. (a) Consumer Finance 2.9% American Express Co. Capital One Financial Corp. (a) Discover Financial Services (a) Diversified Financial Services 1.4% CME Group, Inc. "A" IntercontinentalExchange, Inc.* (a) JPMorgan Chase & Co. The NASDAQ OMX Group, Inc.* Insurance 5.0% ACE Ltd. Aflac, Inc. (a) Allied World Assurance Co. Holdings AG Arch Capital Group Ltd.* Chubb Corp. (a) Hartford Financial Services Group, Inc. Loews Corp. MetLife, Inc. PartnerRe Ltd. The Travelers Companies, Inc. Real Estate Investment Trusts 1.2% HCP, Inc. (REIT) Public Storage (REIT) Rayonier, Inc. (REIT) (a) Simon Property Group, Inc. (REIT) Ventas, Inc. (REIT) (a) Weyerhaeuser Co. (REIT) Health Care 14.4% Biotechnology 1.0% Amgen, Inc. Biogen Idec, Inc.* Health Care Providers & Services 6.3% Aetna, Inc. (a) AMERIGROUP Corp.* Coventry Health Care, Inc.* Humana, Inc. UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. (a) Pharmaceuticals 7.1% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Johnson & Johnson Merck & Co., Inc. Par Pharmaceutical Companies, Inc.* Pfizer, Inc. (a) Watson Pharmaceuticals, Inc.* Industrials 9.3% Aerospace & Defense 3.8% General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Raytheon Co. The Boeing Co. (a) Airlines 0.4% Alaska Air Group, Inc.* Southwest Airlines Co. United Continental Holdings, Inc.* (a) Construction & Engineering 0.8% Chicago Bridge & Iron Co. NV EMCOR Group, Inc. Fluor Corp. Foster Wheeler AG* KBR, Inc. Industrial Conglomerates 1.7% 3M Co. Tyco International Ltd. Machinery 1.1% AGCO Corp.* Parker Hannifin Corp. SPX Corp. Timken Co. Professional Services 0.2% Manpower, Inc. Robert Half International, Inc. (a) Road & Rail 0.6% Ryder System, Inc. Trading Companies & Distributors 0.7% W.W. Grainger, Inc. (a) Information Technology 20.3% Communications Equipment 2.1% Cisco Systems, Inc. Motorola Solutions, Inc. Nokia Oyj (ADR) (a) Computers & Peripherals 3.8% Apple, Inc.* Dell, Inc.* (a) Lexmark International, Inc. "A" Western Digital Corp.* Electronic Equipment, Instruments & Components 1.2% Arrow Electronics, Inc.* Avnet, Inc.* Tech Data Corp.* (a) Vishay Intertechnology, Inc.* (a) Internet Software & Services 2.6% AOL, Inc.* (a) eBay, Inc.* Google, Inc. "A"* IAC/InterActiveCorp. (a) Yahoo!, Inc.* IT Services 5.2% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fiserv, Inc.* International Business Machines Corp. Total System Services, Inc. Visa, Inc. "A" Western Union Co. Semiconductors & Semiconductor Equipment 3.4% Applied Materials, Inc. GT Advanced Technologies, Inc.* (a) Intel Corp. (a) Kulicke & Soffa Industries, Inc.* Micron Technology, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* (a) Software 2.0% Activision Blizzard, Inc. (a) ANSYS, Inc.* Electronic Arts, Inc.* Microsoft Corp. Materials 4.9% Chemicals 3.0% CF Industries Holdings, Inc. LyondellBasell Industries NV "A" Monsanto Co. OM Group, Inc.* PPG Industries, Inc. Metals & Mining 1.2% ArcelorMittal (a) BHP Billiton Ltd. (ADR) BHP Billiton PLC (ADR) Coeur d'Alene Mines Corp.* Hecla Mining Co. (a) Kinross Gold Corp. Rio Tinto PLC (ADR) Paper & Forest Products 0.7% Domtar Corp. (a) International Paper Co. Telecommunication Services 1.0% Diversified Telecommunication Services 0.8% AT&T, Inc. Verizon Communications, Inc. (a) Wireless Telecommunication Services 0.2% China Mobile Ltd. (ADR) Sprint Nextel Corp.* Utilities 0.8% Independent Power Producers & Energy Traders 0.3% NRG Energy, Inc.* (a) Multi-Utilities 0.5% Ameren Corp. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $590,702,399) Securities Lending Collateral 23.3% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $153,628,442) Cash Equivalents 1.5% Central Cash Management Fund, 0.07% (b) (Cost $10,062,088) % of Net Assets Value ($) Total Investment Portfolio (Cost $754,392,929) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $758,511,742.At January 31, 2012, net unrealized appreciation for all securities based on tax cost was $52,301,586.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $62,607,933 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $10,306,347. (a) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2012 amounted to $149,747,863, which is 22.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At January 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 3/16/2012 Currency Abbreviations USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
